DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 03/17/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-12, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodspeed (US 9495551).
Regarding claim(s) 1, 9, and 17, Goodspeed discloses:
          at least one non-transitory computer readable medium storing instructions (Col 20 line 66-Col 21 line 26 of Goodspeed);
          at least one computing device (Col 20 line 66-Col 21 line 26 of Goodspeed); and 
          at least one memory containing instructions that, when executed, cause the at least one computing device to (Col 20 line 66-Col 21 line 26 of Goodspeed): 
            receive a first request to link a first media access account with a second media access account to form linked media access accounts, wherein the first media access account can access a first set of content items including a first content item, and wherein the second media access account does not have access to the first content item (By disclosing, “At 1002, the computing device receives from a first device associated with a first user account, an identifier associated with a second user account. For example, the identifier may indicate that the second user account is a target of a request ([first request]) to swap access to digital libraries. In some cases, the identifier is indicative of a request to exchange permission to access one or more first content items of a first digital library associated with the first user account with permission to access one or more second content items of a second digital library associated with the second user account” (Col 25 lines 7-16 and Fig. 10 of Goodspeed));
           link the first media access account with the second media access account by associating a first account identifier of the first media access account with a second account identifier of the second media access account based on the first request (By disclosing, “At 1002, the computing device receives from a first device associated with a first user account, an identifier associated with a second user account. For example, the identifier may indicate that the second user account is a target of a request to swap access to digital libraries. In some cases, the identifier is indicative of a request to exchange permission to access one or more first content items of a first digital library associated with the first user account with permission to access one or more second content items of a second digital library associated with the second user account” (Col 25 lines 7-16 and Fig. 10 of Goodspeed); and “At 1006, the computing device receives from the second electronic device information indicative of an acceptance of the request….At 1108, the computing device stores permission information that includes first library information associated with the first user account and second library information associated with the second user account” (Col 25 lines 37-63 and Fig. 10 of Goodspeed)); 
          receive a second request, from the first media access account, to share the first content item with the linked media access accounts (By disclosing, “Accordingly, the user may use the filters 214 to select which types of content items to share or not share from the user's library. Additionally, as indicated at 216, the user may be provided the opportunity to select particular content items to exclude from the exchange, such as a content item that the user is currently reading, or the like.” (Col 10 lines 24-29 and Fig. 2 and Fig. 3 of Goodspeed); and “When the first user ([owner of the first media access account]) has provided the requested information and completed all the selections in the interface 200, the user may select a “send now” button 224 to send the swap request ([second request]) to the intended recipient.” (Col 11 lines 22-25 and Fig. 2 of Goodspeed));
           associate the first content item with the second media access account based on the second request to share the first content item and the association of the first account identifier with the second account identifier (By disclosing, “At 1002, the computing device receives from a first device associated with a first user account, an identifier associated with a second user account. For example, the identifier may indicate that the second user account is a target of a request to swap access to digital libraries. In some cases, the identifier is indicative of a request to exchange permission to access one or more first content items of a first digital library associated with the first user account with permission to access one or more second content items of a second digital library associated with the second user account” (Col 25 lines 7-16 and Fig. 10 of Goodspeed); and “the second user ([owner of the first media access account]) 112-2 may view the library information 138-1 that discloses the identity of some or all of the content items 106 included in the first user's library 114-1. Accordingly, the second user 112-2 may select one or more of the content items included in the first user's library 114-1, such as a content item 106b, to access, download, stream, view, read, or otherwise consume the content item 106b” which means the first content item has been associated with the second media access account. (Col 6 lines 11-18 of Goodspeed)); 
           receive a third request, from the second media access account, to access the first content item (By disclosing, “the second user 112-2 may view the library information 138-1 that discloses the identity of some or all of the content items 106 included in the first user's library 114-1. Accordingly, the second user 112-2 may select one or more of the content items included in the first user's library 114-1, such as a content item 106b, to access, download, stream, view, read, or otherwise consume the content item 106b” (Col 6 lines 11-18 of Goodspeed)); and 
           transmit, in response to the third request, at least a portion of the first content item to a second device associated with the second media access account based on the association between the first content item and the second media access account (By disclosing, “The user may select one or more of the representations 304 to download or otherwise access and consume the corresponding content item 106. For example, the user may download any of the content items included in the library to the user's device and may access these content items for the duration of the swap, such as until the time limit is reached or until a maximum allowed quantity of consumed content is reached.” (Col 12 lines 31-38 of Goodspeed)).  

Regarding claim(s) 2, 10, and 18, Goodspeed discloses:
          wherein each account is associated with a unique account identifier and associating the first account identifier with the second account identifier by adding the first account identifier to a linked accounts field of the second account identifier. (By disclosing, “At 1002, the computing device receives from a first device associated with a first user account, an identifier associated with a second user account. For example, the identifier may indicate that the second user account is a target of a request to swap access to digital libraries. In some cases, the identifier is indicative of a request to exchange permission to access one or more first content items of a first digital library associated with the first user account with permission to access one or more second content items of a second digital library associated with the second user account” (Col 25 lines 7-16, Claim 4 and Fig. 10 of Goodspeed); “one or more friends of a user may also provide access to their libraries. For example, users may associate with one another, such as by joining a group, a friend list, or the like, that is communicated to the content provider 104” (Col 15 lines 18-25 of Goodspeed); and “FIG. 6 illustrates an example user interface 600 for selecting a particular person to view the consumption information thereof according to some implementations. In this example, a user may be able to view what another person, such as a celebrity, author, friend, or other selectable person is currently reading.” (Col 16 lines 1-13 and Fig. 6 of Goodspeed)).

Regarding claim(s) 3, 11, and 19, Goodspeed discloses:
          wherein the second media access account can access a second set of content items (By disclosing, “Similarly, a second user 112-2 is associated with a second electronic device 102-2 that includes a second user library 114-2 that includes one or more content items 106” (Col 4 lines 9-12 of Goodspeed)), including a second content item and the instructions, when executed, further cause the at least one computing device to:  
          26Docket Number: P19111USC2 (119-1502USC2) associate the second content item with the first media access account based on the second request to share the first content item (By disclosing, “Furthermore, one or more friends of a user may also provide access to their libraries. For example, users may associate with one another, such as by joining a group, a friend list, or the like, that is communicated to the content provider 104. For example, by joining a particular group, such as a book club or the like, the members of the club may agree to share temporary access to their libraries with other members of the group.” (Col 15 lines 18-25 of Goodspeed); and “ In this example, a user may be able to view what another person, such as a celebrity, author, friend, or other selectable person is currently reading. The interface 600 may provide instructions 602 that inform the user that the user may view the current title and page of a content item that a selectable person is currently reading.” (Col 16 lines 1-13 and Fig. 6 of Goodspeed)); 
           receive a fourth request, from the first media access account, to access the second content item (By disclosing, “Further, in some examples, the user may make a selection according to title 612, rather than a selectable person. For example, the user may select a particular title of a book in which the user is interested, currently reading, or has already read, and may view the celebrity's reading progress, notes, comments, highlights, or the like” (Col 16 lines 27-32 and Fig. 6 of Goodspeed)); and 
           transmit, in response to the fourth request, at least a portion of the second content item to a first device associated with the first media access account based on the association between the second content item and the first media access account (By disclosing, “Further, in some examples, the user may make a selection according to title 612, rather than a selectable person. For example, the user may select a particular title of a book in which the user is interested, currently reading, or has already read, and may view the celebrity's reading progress, notes, comments, highlights, or the like” (Col 16 lines 27-32 and Fig. 6 of Goodspeed)).  

Regarding claim(s) 4, 12, and 20, Goodspeed discloses:
          receive a fifth request to remove the second media access account from the linked media access accounts (By disclosing, “For example, suppose the first user terminates the library exchange early on the first device 102-1” (Col 7 lines 28-39 of Goodspeed); and “To terminate the swap, the interaction module 122 and may remove the library information 138 of the other user from the device 102, delete any content items 106 downloaded during the swap, and instruct the presentation module 124 to provide the user with access to the user's own library on the device 102” (Col 13 lines 2-7 of Goodspeed)); 
          removing, in response to the fifth request, the second media access account from the linked media access accounts (By disclosing, “To terminate the swap, the interaction module 122 and may remove the library information 138 of the other user from the device 102, delete any content items 106 downloaded during the swap, and instruct the presentation module 124 to provide the user with access to the user's own library on the device 102” (Col 13 lines 2-7 of Goodspeed)); 
          receive, from the second media access account after the removing, a sixth request to access the second content item (By disclosing, “For example, suppose the first user terminates the library exchange early on the first device 102-1. In some cases, the second user may continue to access a first user's library on the second device 102-2 until the agreed upon time duration or consumption quantity is reached” (Col 7 lines 28-39 of Goodspeed)); and 
          transmit, in response to the sixth request, at least a portion of the second content item to the second device (By disclosing, “For example, suppose the first user terminates the library exchange early on the first device 102-1. In some cases, the second user may continue to access a first user's library on the second device 102-2 until the agreed upon time duration or consumption quantity is reached” (Col 7 lines 28-39 of Goodspeed)).

Regarding claim(s) 6, and 14, Goodspeed discloses:
          receive a fourth request to remove the second media access account from the linked media access accounts (By disclosing, “For example, suppose the first user terminates the library exchange early on the first device 102-1” (Col 7 lines 28-39 of Goodspeed); and “To terminate the swap, the interaction module 122 and may remove the library information 138 of the other user from the device 102, delete any content items 106 downloaded during the swap, and instruct the presentation module 124 to provide the user with access to the user's own library on the device 102” (Col 13 lines 2-7 of Goodspeed)); 
           remove the second media access account from the linked media access accounts in response to the fourth request (By disclosing, “To terminate the swap, the interaction module 122 and may remove the library information 138 of the other user from the device 102, delete any content items 106 downloaded during the swap, and instruct the presentation module 124 to provide the user with access to the user's own library on the device 102” (Col 13 lines 2-7 of Goodspeed)); and 
           remove, in response to the fourth request, the association between the second media access account and the first content item so that the second media access account no longer has access to the first content item (By disclosing, “For example, suppose the first user terminates the library exchange early on the first device 102-1. …. In other cases, the access of the second user to the first user's library may also be terminated.” (Col 7 lines 28-39 of Goodspeed)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodspeed (US 9495551), in view of Mettala (US 20090292762).
Regarding claim(s) 5, and 13, Goodspeed does not disclose:
          wherein the second media access account cannot be linked to any media access account that is not included in the linked media access accounts.  
          However, Mettala teaches:
          sharing digital content items only within a group (By disclosing, “In some exemplary embodiments, a private group may be generated for sharing content items only within the group” ([0052] of Mettala)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a second media access account which can link to other media access accounts to share digital contents, in view of Mettala to include sharing digital content items only within a group. Doing so would result in an improved invention because this would require only the authorized person access the digital contents, thus improving the security of the claimed invention.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodspeed (US 9495551), in view of Tanaka (WO 2006009224).
Regarding claim(s) 7, and 15, Goodspeed discloses:
          receive a fourth request to add a third media access account to the linked media access accounts (By disclosing, there are more than 3 numbers of user accounts in a group which infers that a request to add a third media access account to the linked media access accounts has been received (Col 15 lines 18-25 and Fig. 6 of Goodspeed)); 
          Goodspeed does not disclose:
          compare, in response to the fourth request, a total number of media access accounts included in the linked media access accounts to a predetermined limit;
           determine, based on the comparing, that the third media access account cannot be added to the linked media access accounts; and 
          transmit a response denying the request to add the third media access account to the linked media access accounts.  
          However, Tanaka teaches:
          compare, in response to the fourth request, a total number of media access accounts included in the linked media access accounts to a predetermined limit (By disclosing, “As another example of the upper limit number, for example, the device registration unit 322 may set an upper limit number (for example, 10) of recorder IDs that can be associated with the same group ID. In this case, if a registration request exceeding the maximum number is received from the content processing device (PC) 10 having the recorder ID, registration is rejected” ([0229] of Tanaka)); 
          determine, based on the comparing, that the third media access account cannot be added to the linked media access accounts (By disclosing, “As another example of the upper limit number, for example, the device registration unit 322 may set an upper limit number (for example, 10) of recorder IDs that can be associated with the same group ID. In this case, if a registration request exceeding the maximum number is received from the content processing device (PC) 10 having the recorder ID, registration is rejected” ([0229] of Tanaka)); and 
          transmit a response denying the request to add the third media access account to the linked media access accounts (By disclosing, “As another example of the upper limit number, for example, the device registration unit 322 may set an upper limit number (for example, 10) of recorder IDs that can be associated with the same group ID. In this case, if a registration request exceeding the maximum number is received from the content processing device (PC) 10 having the recorder ID, registration is rejected” ([0229] of Tanaka)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of 
receiving a fourth request to add a third media access account to the linked media access accounts, in view of Tanaka to include techniques of comparing, in response to the fourth request, a total number of media access accounts included in the linked media access accounts to a predetermined limit; determining, based on the comparing, that the third media access account cannot be added to the linked media access accounts; and transmitting a response denying the request to add the third media access account to the linked media access accounts.  Doing so would result in an improved invention because this would require the user who submitted the request for adding the third media access account to create a new group with a fee or purchase the content the user wants to access, thus improving the financial benefits of the content provider.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodspeed (US 9495551), in view of Yerli (EP 2629483).
Regarding claim(s) 8, and 16, Goodspeed does not disclose:
          wherein the second media access account is a manager account, wherein the manager account can add or remove media access accounts from the linked media access accounts.
          However, Yerli teaches:
          wherein the second media access account is a manager account, wherein the manager account can add or remove media access accounts from the linked media access accounts (By disclosing, “In a preferred embodiment, the method further comprises creating, activating, managing and/or inactivating said child account upon request via said parent account. In particular, the child account may only be created and set up on request by the parent via said parent account….In some embodiments, the parent may also cause deletion of the child account by request via the parent account” ([0014] of Yerli)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Goodspeed in view of Yerli to include techniques of wherein the second media access account is a manager account, wherein the manager account can add or remove media access accounts from the linked media access accounts. Doing so would result in an improved invention because this would allow a parent to control and monitor the child’s access to an online resource in a flexible, comfortable and reliable manner ([0004] of Yerli). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140359085 to Chen for disclosing access permissions for shared contents.
US 20120324504 to Archer for disclosing providing parental controls in a cloud-based media guidance application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619